COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-15-00341-CV


William Robert Williams                 §    From the 324th District Court

                                        §    of Tarrant County (324-569317-15)
v.
                                        §    April 14, 2016

Robin Marlene Williams                  §    Per Curiam



                                 JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed.



                                    SECOND DISTRICT COURT OF APPEALS

                                    PER CURIAM